Name: Commission Implementing Regulation (EU) NoÃ 1350/2011 of 20Ã December 2011 temporarily suspending customs duties on imports of certain cereals for the 2011/2012 marketing year
 Type: Implementing Regulation
 Subject Matter: plant product;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/27 COMMISSION IMPLEMENTING REGULATION (EU) No 1350/2011 of 20 December 2011 temporarily suspending customs duties on imports of certain cereals for the 2011/2012 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187 in conjunction with Article 4 thereof, Whereas: (1) In order to promote the supply of cereals on the Community market during the first few months of the 2011/2012 marketing year, Commission Implementing Regulation (EU) No 633/2011 (2) suspended customs duties for the import tariff quotas for common wheat of low and medium quality and feed barley opened by Commission Regulations (EC) No 1067/2008 (3) and (EC) No 2305/2003 (4) respectively, until 31 December 2011. (2) The outlook for the cereals market of the European Union for the end of the 2011/2012 marketing year would suggest that prices will remain buoyant, given the low stock levels and the Commissions current estimates regarding the quantities which will actually be available from the 2011 harvest. In order to make it easier to maintain a flow of imports conducive to EU market equilibrium, there is a need to ensure continuity in cereal imports policy by keeping the temporary suspension of customs duties on imports during the 2011/2012 marketing year until 30 June 2012 for the import tariff quotas to which this measure currently applies. (3) Moreover, traders should not be penalised in cases where cereals are en route for importation into the EU. Therefore, the time required for transport should be taken into account and traders allowed to release cereals for free circulation under the customs-duty suspension regime provided for in this Regulation, for all products whose direct transport to the EU has started at the latest on 30 June 2012. The evidence to be provided to prove direct transport to the EU and the date on which the transport commenced should also be established. (4) In order to ensure effective management of the procedure for issuing import certificates from 1 January 2012, this Regulation must enter into force on the day following its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. The application of customs duties on imports of products falling within CN code 1001 99 00, of a quality other than high quality as defined in Annex II to Commission Regulation (EU) No 642/1010 (5), and CN code 1003 is suspended for the 2011/2012 marketing year for all imports under the reduced-duty tariff quotas opened by Regulations (EC) No 1067/2008 and (EC) No 2305/2003. 2. Where the cereals referred to in paragraph 1 of this Article are transported directly to the EU and such transport began at the latest on 30 June 2012, the suspension of customs duties under this Regulation shall continue to apply for the purposes of the release into free circulation of the products concerned. Proof of direct transport to the EU and of the date on which the transport commenced shall be provided, to the satisfaction of the relevant authorities, by the original transport document. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012 to 30 June 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2011, p. 19. (3) OJ L 290, 31.10.2008, p. 3. (4) OJ L 342, 30.12.2003, p. 7. (5) OJ L 187, 21.7.2010, p. 5.